Citation Nr: 1824217	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-15 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for ulcerated stomach.  

2.  Entitlement to service connection for ulcerated stomach.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2015 the Veteran testified at a hearing before a Decision Review Officer (DRO).  He also testified before the undersigned Veterans Law Judge in an October 2017 Travel Board hearing.  Transcripts of both hearings have been associated with the file.

The issue of service connection for an ulcerated stomach is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1973 rating decision that denied service connection for ulcerated stomach was final.  

2.  The evidence received since September 1973 is not cumulative or redundant, and raises a reasonable possibility of substantiating the service connection claim for ulcerated stomach. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for ulcerated stomach.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The RO denied service connection for ulcerated stomach in a September 1973 rating decision.  This decision became final in September 1974.  The evidence submitted after September 1973, including VA medical treatment records submitted April 2014 and June 2017, a June 2017 VA examination, and the transcripts from the November 2015 DRO hearing and the October 2017 Board hearing, relates to unestablished facts necessary to substantiate this service connection claim.  Therefore, the Board finds that this claim should be reopened.  


ORDER

The petition to reopen the claim of entitlement to service connection for ulcerated stomach is granted.

REMAND

The Veteran has consistently reported the in-service events related to his ulcerated stomach and has provided credible testimony.  During the October 2017 Board hearing the Veteran provided credible testimony stating that the symptoms of his stomach ulcer had its onset in service and that he continues to experience them.  During the November 2015 DRO hearing he provided great detail when explaining the onset of symptoms in service, specifically losing so much blood one day that he passed out and was hospitalized.  During a VA medical visit he reported receiving a blood transfusion in 1968 as a result.  

The Veteran was afforded a VA examination in June 2017.  The Veteran was diagnosed with stomach ulcer, radiation, procitis, and microcytic anemia secondary to "GI loss."  The VA examiner opined that the Veteran's disability is not related to service.  The VA examiner listed the Veteran's reports of in-service events, but based his conclusion on the lack of in service records.  

This isolated observation forms an inadequate foundation upon which to base the negative etiological opinion, especially in the face of competent evidence that the Veteran initially manifested symptoms of a stomach ulcer during his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  In addition, the examiner failed to consider the February 1970 service treatment record that indicates a report of stomach trouble.  The Board finds that the VA examiner failed to provide adequate rationale for his conclusion and failed to consider relevant service treatment records, to include evidence confirming an in-service complaint of stomach trouble.  Therefore, the claims file should be referred to the VA examiner for an addendum opinion.  

Finally, it appears that there are relevant outstanding records and efforts should be made to identify and obtain these records on remand.  The Board notes that there is a 20 page document titled "STR" in the file, but there are no records to illustrate that the Veteran was hospitalized while in service.  Both the Veteran and his representative indicated that there were outstanding relevant service treatment records.  

During the November 2015 DRO hearing the Veteran's representative referenced a document indicating the Veteran was in the hospital in 1968, but this document was not identified and could not be located in the file.  The Veteran also made reference to treatment records from his time in basic training, stating that he did not believe they had been made part of the record.  Lastly, the Veteran's representative indicated that there can be challenges in obtaining the Veteran's medical records from VA in that the Veteran shares the same name as his father-also a veteran.  See November 2015 transcript.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding service treatment records, as well as VA treatment records documenting treatment for ulcerated stomach.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

Please note the Veteran's specific identifying information and that he is a Jr. when requesting his documents. 

2.  Forward the Veteran's claims file to an appropriate VA examiner for the purpose of obtaining an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.




After reviewing the file, and conducting a physical examination if deemed necessary, the examiner should respond to the following:

For any established ulcerated stomach disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any such disability had its onset in service; or is otherwise related to service.

Review of the entire file is required; however, attention is invited to the following:

February 1970 separation examination indicating stomach, liver or intestinal trouble (VBMS, document labeled STR, receipt date May 11, 2010, page 11 of 20).  

A complete rationale for all opinions should be provided.  

3.  After completion of the above and any further development deemed necessary by the AOJ, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


